There is nothing involved in this case but questions of fact. The parties to the action owned adjoining lots in the town of Pullman. The dispute is about a strip of land ten feet wide and forty-four feet long, at the rear of these lots. Each claimed to have a deed to this strip. The respondent persuaded the appellant to give him a quitclaim deed to her interest. By this action she seeks to set aside the deed, on the ground that the respondent procured it by means of misrepresentations and by wrongful concealment of certain facts. As to any overreaching or misrepresentations in the procuring of the deed, the testimony is in great conflict and the trial court resolved that dispute in favor of the respondent. A reading of the record does not convince us that the weight of the testimony is so clearly to the contrary as to justify us in interfering. The memorandum opinion of the trial court shows that he tried the case with great care. The judgment is affirmed.
 *Page 1